Citation Nr: 1105048	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-13 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right leg disorder, as 
secondary to service-connected residuals, fracture, left fibula 
with left knee involvement (left leg disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1957 until 
September 1960.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the above-referenced claim.  

In May 2010, the Board remanded the case to the RO for further 
development.  The case was then returned to the Board for further 
appellate review.  The Board finds that the mandates of the 
remand have been substantially complied with and that no 
additional development is needed.


FINDING OF FACT

The preponderance of the evidence does not show that the 
Veteran's current right leg disorder is etiologically related to 
his period of active military service, or to a service-connected 
disability.


CONCLUSION OF LAW

The criteria for service connection for a right leg disorder, as 
secondary to service-connected left leg disability, have not been 
met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in August 2005 the Veteran was notified of the 
information and evidence necessary to substantiate his claim.  VA 
told the Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of the 
Board's denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no possibility 
of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records and his Social Security Administration records 
have been obtained.  He was provided appropriate VA medical 
examinations.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection
 
Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). A disorder 
may also be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made. 
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

After determining that all relevant evidence has been obtained, 
the Board must then assess the credibility and probative value of 
proffered evidence of record as a whole.  See 38 U.S.C.A. § 
7104(a); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

The Merits of the Claim

Here, the Veteran has claimed that service connection is 
warranted for his current right leg disorder.  Initially, he 
asserted that his right leg disorder is related to his service-
connected left leg disability.  As an alternative argument, the 
Veteran claimed during the June 2010 VA examination that his 
right leg disorder is related to an in-service injury.  Having 
reviewed the evidence of record in light of all pertinent laws, 
the Board finds that preponderance of the evidence is against the 
claim for service connection on either a direct or secondary 
basis.  Thus, the appeal must be denied.  

Initially, the Board notes that the Veteran was awarded service 
connection for a left leg disability, effective October 22, 1990.

The Veteran's service treatment records have been associated with 
the claims file.  The September 1957 enlistment report of medical 
examination shows that the clinical examination of the Veteran's 
lower extremities was normal.  An April 1958 service treatment 
record documents the Veteran's report of pain in both knees and 
hips at the age of 13, which lasted for approximately three 
weeks.  The August 1960 separation report of medical examination 
reveals that the clinical examination of the Veteran's lower 
extremities was normal.

Following his discharge from active duty, the Veteran underwent 
VA examinations in December 1990 and October 1996 for unrelated 
claims.  The associated examination reports are negative for 
reports of right leg symptomatology.  The October 1996 
examination revealed less than five tenths of a centimeter 
shortening in the left leg. 

The VA and private treatment records following the Veteran's 
separation from active duty document his reports of multiple 
joint pain.  VA treatment records dated in April 1994 and April 
1995 show that the Veteran reported having problems with his 
knees; he was diagnosed with generalized degenerative joint 
disease.  A January 1998 VA clinical assessment revealed normal 
knees.  The Veteran underwent a VA X-ray examination in June 
1998, which revealed no significant abnormalities at the tibia or 
fibula, bilaterally.  During a February 1999 private medical 
assessment, the Veteran reported having problems with his left 
leg, and believed that this caused him to "walk funny" and have 
problems with his back.  

Associated with the claims file is January 2000 VA bones 
examination report, which was performed in association with an 
unrelated claim.  During the examination, the Veteran described 
the in-service injury to his service-connected left leg.  He 
stated that the left leg injury was the only injury he sustained 
during his military service.

The Veteran underwent a VA joints examination in October 2005, at 
which time the claims file was reviewed.  He reported 
experiencing pain in his right knee for approximately three to 
four years.  He had no direct memory of injury to this joint.  
Following a clinical and radiological examination, the diagnosis 
was degenerative joint disease of the knees.  The examiner opined 
that it was less likely than not that the findings of right knee 
pain are related to the left leg problem.  The examiner further 
stated that there is no evidence from orthopedics that a problem 
in one extremity causes problems in the opposing extremity.

Additional VA treatment records document the Veteran's reports of 
pain in multiple joints, to include pain in his right knee.  In 
March 2007, he reported trouble with ambulation, as he felt that 
his right knee would "give up."  An additional March 2007 
treatment record documents his report of experiencing chronic 
pain since his military service.  Overall, these records reflect 
a continuing diagnosis of degenerative joint disease.  These 
records are negative for a medical opinion regarding the etiology 
of any reported right leg symptomatology.

In August 2009, the Veteran underwent an additional VA joints 
examination.  The associated examination report reflects that the 
claims file was reviewed in conjunction with the examination.  
The examiner noted the in-service left leg injury.  The Veteran 
reported that he developed pain in his right knee in 2001 and he 
reported experiencing continuing right knee symptomatology.  
Following the clinical examination, the diagnosis was 
degenerative joint disease of the right and left knee.  The 
examiner essentially opined that it is less likely than not that 
the Veteran's right knee condition is related to his 1957 
fractured left fibula and left knee involvement, as the injury 
occurred approximately fifty-two years prior with involvement 
only in the recent years.

An additional VA joints examination was conducted in October 
2009, at which time the claims file was reviewed.  The Veteran 
reported that his right knee symptomatology began approximately 
fifteen years prior, with aching and stiffness.  He reported 
having daily right knee symptoms.  The clinical examination 
confirmed the diagnosis of degenerative joint disease in the 
right knee.  No opinion was provided as to the etiology of the 
right knee diagnosis.

As directed by the May 2010 remand, the Veteran was afforded a VA 
joints examination in June 2010.  With respect to his right knee, 
the Veteran reported that in 1959, while stationed in Okinawa, he 
jumped out of a helicopter and sprung his knee.  He reported 
having trouble with his knee ever since the incident and that the 
disorder finally got worse.  He also reported that he had 
arthritis as a kid, around the ages of 12 or 13, and that his 
family medical history was significant for arthritis. The Veteran 
reported having current right knee symptoms.  The clinical and 
radiological examination revealed a diagnosis of degenerative 
joint disease, right knee.  

In the associated examination report, the examiner reiterated her 
review of the Veteran's claims file.  She noted the Veteran's in-
service injury to his left leg, his April 1958 in-service report 
of having knee pain as a child, and his separation examination, 
during he was evaluated as "normal."  The Veteran's medical 
history following separation was significant for weight gain 
between 70 and 100 pounds, documentation of "insignificant" leg 
length discrepancy between .5 and 1 centimeter.  She explained 
that osteoarthritis, or degenerative joint disease, results from 
the progressive loss of cartilage in the joints.  She essentially 
explained that although the mechanism behind osteoarthritis is 
unknown, some people have a genetic predisposition to 
degenerative bone disorders.  The examiner further explained that 
other factors, to include being overweight, aging, and broken 
bones, can also contribute to the development and/or rapid 
progression of the disorder.  
Ultimately, the examiner opined that the Veteran's right knee 
disorder was not permanently aggravated by his service-connected 
left leg disability.  The examiner based her conclusion on the 
Veteran's report of arthritis prior to service, his family 
history of arthritis, and the fifty-three year lapse in time 
since the initial left leg fracture, chronic history of 
degenerative joint disease in the neck, back and ankles during 
the previous twenty years, history of obesity with weight gain 
following separation, and the separation physical examination 
showing that the Veteran was "normal."   

Having carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence weighs against the 
Veteran's claim for service connection for a right leg disorder.  
The Board recognizes that the medical evidence shows that the 
Veteran currently suffers from degenerative joint disease of the 
right knee.  However, the preponderance of the medical evidence, 
as discussed below, does not indicate that the Veteran's current 
disorder is related to his military service or to a service-
connected disability.  Therefore, the Board concludes that 
service connection is not warranted.  

Given the foregoing, the preponderance of the evidence of record 
does not show that the Veteran's current right knee arthritis 
warrants service connection on a direct basis.  Here, the Board 
highlights that the Veteran's service treatment records are 
negative for a diagnosis of arthritis of the right knee or 
reports of right knee or leg symptomatology.  In this regard, the 
Board finds that the August 1960 separation report of medical 
examination, which was completed during the month prior to 
separation, is highly probative as to the Veteran's condition at 
the time nearest his release from active duty, as it was 
generated with the specific purpose of ascertaining the Veteran's 
then-physical condition, as opposed to his current assertion 
which is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing 
that although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of reasons for the 
Board's decision).  The August 1960 separation report of medical 
examination is entirely negative for any symptoms associated with 
arthritis of the right knee or disability of the right leg.  Thus 
it weighs heavily against the claim.  

Indeed, the medical evidence does not show a diagnosis of 
generalized degenerative joint disease until April 1994, which is 
over twenty-three years after the Veteran's separation from 
active service.  The Board notes that evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since active duty service can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  
Accordingly, entitlement to service connection on a presumptive 
basis is not warranted.  See 38 C.F.R. § 3.3.07, 3.309.

During the June 2010 VA examination, the Veteran attributed his 
current right knee disorder to a 195's in-service right knee 
injury.  The Board acknowledges that the Veteran is competent, 
even as a layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., experiencing right knee pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that lay evidence is one type of evidence that 
must be considered, and that competent lay evidence can be 
sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.  Although the Veteran is 
competent to report that he has experienced right knee/leg pain 
ever since his military service, the Board must still weigh his 
lay statements against the medical evidence of record.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")). 
 
In making this credibility determination, the Board does not find 
the Veteran's statements that his right knee or leg 
symptomatology began in service and that he experienced a 
continuity of symptomatology to be credible.  The Board finds 
that while the Veteran's report that he suffered a right knee 
injury and right knee pain while in service is competent, he made 
such reports only in conjunction with his claim for benefits.  
Indeed, the Veteran underwent numerous VA examinations, during 
which he failed to report an in-service right knee injury or in-
service right knee or leg symptomatology.  During the January 
2000 VA examination, he specifically reported that he only 
suffered a left knee injury during his military service and he 
did not incur any additional injuries.  It was not until the June 
2010 VA examination that the Veteran reported suffering an in-
service right knee injury.  Prior to that date, he gave 
conflicting reports of when his right knee symptomatology first 
began.  He essentially reported in October 2005 and August 2009 
that his symptoms began in approximately 2001 and he reported in 
October 2009 that his symptoms began in 1994.  The Board finds 
the Veteran's initial reports of the post-service onset of his 
right knee symptomatology to carry far more weight of credibility 
and probative value than the unsupported assertion of events now 
several decades past, made in connection with his claim for 
monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
Veteran's testimony simply because the Veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).  

Given the preponderance of the evidence in its totality, the 
Veteran's report of an in-service right knee injury and a 
continuity of symptomatology are not credible.  See Caluza v. 
Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 
388 (1997) (holding that the credibility of lay evidence can be 
affected and even impeached by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor).  Therefore the Veteran's statement as to the in-
service onset of his right knee disorder and the continuity of 
his symptomatology are given less probative value when compared 
to the medical evidence and other lay evidence of record. 
 
Even assuming, for the sake of argument, that the Veteran did 
experience the reported right knee symptomatology during and soon 
after his military service, the evidence of record is negative 
for a definitive and credible medical opinion that relates his 
current right knee disorder to his military service.  As noted 
above, entitlement to service connection requires not only an in-
service occurrence, but also a medical opinion in medically 
complex cases such as this relating the claimed disorder to the 
in-service disease or illness.  See Pond, 12 Vet. App. 341; 
Caluza, 7 Vet. App. 498. 

Additionally, the Board finds that the preponderance of the 
evidence does not show that the Veteran's right knee/leg disorder 
is etiologically related to his service-connected left leg 
disability.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  In 
this instance, the Board finds highly probative the October 2005, 
August 2009, and June 2010 VA examiners' opinions, which upon 
clinical and diagnostic testing of the Veteran, collectively 
determined that is less likely than not that the Veteran's right 
knee/leg disorder is related to, caused by, or permanently 
aggravated by his service-connected left leg disability.  
Essentially, the October 2005, August 2009, and June 2010 VA 
opinions are considered highly probative as they are definitive, 
based upon a complete review of the Veteran's entire claims file, 
and supported by detailed rationale.  Accordingly, the opinions 
are found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the claim 
or otherwise diminish its probative weight.  See Wray v. Brown, 7 
Vet. App. 488, 492-93 (1995). 
 
The Board has considered the Veteran's assertions that his right 
knee/leg disorder is related to his service-connected left leg 
disability.  In this instance, the Board finds the Veteran's 
statements as to the onset of his right knee/leg symptomatology 
following his in-service left leg injury to be both competent and 
credible.  A Veteran's lay statements may be competent to support 
a claim for service connection where the events or the presence 
of disability or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
degenerative joint disease of the knee is not a disability 
subject to lay opinions as to diagnosis and etiology.  While some 
symptoms of a knee or leg disorder, such as pain, may be reported 
by a layperson, the diagnosis and etiology of the disorder 
require medical training.  The Veteran does not have the medical 
expertise to diagnose himself with any disorder, nor does he have 
the medical expertise to provide an opinion regarding its 
etiology.  Thus, the Veteran's lay assertions as to the etiology 
of his right knee degenerative joint disease or leg pain are not 
competent or sufficient in this instance.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Given the medical evidence against the claim, for the Board to 
conclude that the Veteran's right knee disorder is manifested as 
a result of his military service or a service-connected 
disability would be speculation, and the law provides that 
service connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993). 

There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and the Veteran is sincere in his belief that his 
current right knee/leg disorder is related to his military 
service or to his service-connected left leg disability.  While 
the Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may be 
granted.  The Board has also considered the benefit of the doubt 
rule in this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and there is 
no basis to apply it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.  Thus, the claim is denied. 


ORDER


Service connection for a right leg disorder, as secondary to 
service-connected residuals, fracture, left fibula with left knee 
involvement, is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


